Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is response to preliminary amendment filed on 04/19/21, which is considered by the examiner.
Claims 1-40 are presented for examination.

Information Disclosure Statement’s
4.	The information disclosure statement(s) submitted on 05/26/21 have being considered by the examiner and made of record in the application file. 

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
6.	The drawings filed on 02/03/21 are accepted by the examiner.

Claims Objections 
7.	Claims 1 & 8 are objected to because of minor informalities:  
8.	Claim 1 recites, non-functional descriptive material limitations, " a non-transitory computer-readable medium storing instructions that, when executed, cause:”
1 recites a non-transitory computer readable medium" merely serves a support for data instructions, and the data instruction will not impart/convey a patentable distinction when no functional relationship exists.
 	In particular, a non-transitory computer readable medium cannot process data instruction alone, and require enabling a computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim. 
9.	Claim 8 is objected for the same reason as claim 1 above.
10.	Claim 1 recites, “A non-transitory computer-readable medium storing instructions that, when executed, cause” in the preamble. 
	receiving from the user device, an indication of a video quality associated with the content item;
determining, based on the indication, a time slot, of the plurality of time slots, for transmission of one or more of the plurality of content fragments; and
 sending, to the user device, the one or more of the plurality of content fragments in the determined base slot” in the preamble.
Thus, the preamble fail to identify “who”, “which component” is performing this steps.
When considering individual step or as a whole, one cannot identify “who” , “which component(s)” is/are performing “A non-transitory computer-readable medium storing instructions that, when executed, cause”.
11.	Claim 8 is objected for the same reason as claim 1 above.
Appropriate correction is required. (See MPEP 2111.05).

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
13.	Claims 1 & 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 & 8 of U.S. Patent No. 10, 958, 759 (hereinafter refers as Broome),  in view of Rieger et al. (hereinafter referred as Rieger) US Patent Application Publication No. 2009/0193485 A1.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
Regarding claims 1: Broome discloses receiving, by a computing device and from a user device, a request for a plurality of content fragments associated with a content item, wherein the computing device is allocated an amount of bandwidth available for a plurality of time slots (claim 1; lines 2-4); 
receiving, from the user device, an indication of a video quality associated with the content item (claim 1; lines 5-6);
 determining, based on the indication, a time slot, of the plurality of time slots, for transmission of one or more of the plurality of content fragments (claim 1; lines 7-8); and 
sending, to the user device, the one or more of the plurality of content fragments in the determined base slot (claim 1; lines 9-10).
Broome does not explicitly disclose a non-transitory computer-readable medium storing instruction that, when executed, cause. 
However, Rieger from the same field of endeavor discloses a non-transitory computer-readable medium (See FIG. 9 & Para. 0233; Server 901) storing instruction that, when executed, cause. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include accessing said first and one-way latency by a central (See Rieger; abstract; lines 7-8).
Regarding claims 8: Broome discloses
 receiving, by a computing device, a request for content, the request identifying a content fragment and a time by which the content fragment is needed (claim 8; lines 5-7); 
receiving information indicating a downstream bandwidth usage for each of a plurality of time slots (claim 8; lines 8-9); 
determining, based on the information, a time slot, of the plurality of time slots, in which sending the content fragment would result in less unused bandwidth than sending the content fragment in any other time slot of the plurality of time slots (claim 8; lines 10-11); and 
Broome does not explicitly disclose a non-transitory computer-readable medium storing instruction that, when executed, cause; and based on determining that the determined time slot is a later time slot than a current time slot, delaying sending of the content fragment from the current time slot to the determined time slot.
However, Rieger from the same field of endeavor discloses a non-transitory computer-readable medium storing instruction that, when executed, cause (See FIG. 9 & Para. 0233; Server 901); and based on determining that the determined time slot is a later time slot than a current time slot, delaying sending of the content fragment from the current time slot to the determined time slot (See Para. 0011, 0027 & 0038).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include a non-transitory computer-readable medium storing instruction that, when executed, cause; and based on determining that the determined time slot is a later time slot than a current time slot, delaying sending of the content fragment from the (See Rieger; abstract; lines 7-8).

Allowable Subject Matter
14.	Claims 13-40 are allowed.
15.	Claims 1-8 would be allowed if amended or file a Terminal Disclaimer (TD) against the parent patent application No. 10, 958, 759.


Conclusion
16.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Wiser et al. 2008/0301746 A1 (Title: Program content reconstruction in a content delivery system) (See Para. 0041 & 0043).
	B.	Rakib et al. 2002/0059637 A1 (Title: digital video recording function) (See FIG. 4, Para. 0097 & claim 7).
	C.	Selim et al. 2002/0044225 A1 (Title: remote control, for wireless control of system and displaying of compressed video on a display on the remote) (See FIG. 1, Para. 0002 & 0169).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469